Marbru Assoc. v White (2016 NY Slip Op 06864)





Marbru Assoc. v White


2016 NY Slip Op 06864


Decided on October 20, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 20, 2016

Mazzarelli, J.P., Acosta, Richter, Kapnick, Gesmer, JJ.


1953 102117/12

[*1]Marbru Associates, et al., Plaintiffs-Appellants,
vWilliam J. White, et al., Defendants-Respondents.


Kaufman Friedman Plotnicki & Grun, LLP, New York (Howard Grun of counsel), for appellants.
Hyman Silverglad, New York (Hyman Silverglad of counsel), for respondents.

Order and judgment (one paper), Supreme Court, New York County (Manuel J. Mendez, J.), entered May 27, 2015, which granted defendants' motion to vacate their default and the ensuing judgment awarding plaintiffs arrears of use and occupancy and possession, unanimously affirmed, without costs.
The motion court providently exercised its discretion in granting vacatur in the interests of substantial justice (see Woodson v Mendon Leasing Corp., 100 NY2d 62, 68 [2003]), even
though defendants' default was unexplained (see New Media Holding Co. LLC v Kagalovsky, 97 AD3d 463, 465 [1st Dept 2012]). The relief was justified by defendants' payment of substantially all of the amount due just two months after the order and judgment they sought to vacate; plaintiffs do not claim prejudice (see Gluck v McDonough, 139 AD3d 628 [1st Dept 2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 20, 2016
CLERK